Exhibit 10.10

 

Execution Version

 

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED
SENIOR SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 3  (this “Amendment”) dated as of January 14, 2020, is made
with respect to the Second Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of December 15, 2017 (as amended by that certain Amendment
No. 1 to Second Amended and Restated Senior Secured Revolving Credit Agreement
and Third Amended and Restated Guarantee, Pledge and Security Agreement, dated
as of March 26, 2019, Amendment No. 2 to Second Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of July 24, 2019, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among THL Credit, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto and ING Capital LLC, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).  

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;

WHEREAS, On December 8, 2019, THL Credit Advisors LLC (“Advisors”) entered into
an agreement and plan of merger (the “Merger Agreement”) by and among, inter
alia,  Advisors, First Eagle Investment Management, LLC (“Parent”), and First
Eagle Alternative Credit, LLC, a wholly-owned subsidiary of Parent (“Merger
Sub”). Pursuant to the terms of the Merger Agreement, at the closing of the
transactions contemplated by the Merger Agreement, Merger Sub will merge with
and into Advisors, with Advisors surviving the merger as a wholly-owned
subsidiary of Parent (the “Merger”);

WHEREAS, the Borrower has requested that the Lenders, the Administrative Agent
and the Collateral Agent amend certain provisions of the Credit Agreement in
connection with the Merger;

WHEREAS, the Lenders signatory hereto, the Administrative Agent and the
Collateral Agent have agreed to do so on the terms and subject to the conditions
contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:



ACTIVE/101850926.2  

 

 

 





--------------------------------------------------------------------------------

2

SECTION I  AMENDMENTS TO CREDIT AGREEMENT

Effective as of the Amendment No. 3 Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

(a)Section 1.01 is hereby amended by adding the following definitions in
alphabetical order thereto:

““First Eagle” means First Eagle Holdings, Inc., a Delaware corporation, or an
Affiliate thereof.  

“THLCA Acquisition Date” means the date on which First Eagle completes its
acquisition of THL Credit Advisors LLC, pursuant to the Agreement and Plan of
Merger Agreement dated December 8, 2019, as may be amended, restated,
supplemented or otherwise modified from time to time.”

(b)Section 1.01 is hereby amended by deleting the definitions of “Investment
Advisor”, “Investment Advisor Departure Event”, and “Permitted Holders” in their
entirety and replacing each with the following:

“Investment Advisor” means (a) prior to the THLCA Acquisition Date, THL Credit
Advisors LLC, a Delaware limited liability company, or an Affiliate thereof and
(b) on and after the THLCA Acquisition Date, (i) THL Credit Advisors LLC, (ii)
First Eagle or (iii) a wholly-owned subsidiary of First Eagle.

“Investment Advisor Departure Event” means any of the following events:

(a)the Investment Advisor shall cease to be the investment adviser of the
Borrower; or

(b)in the first three years following the THLCA Acquisition Date, fewer than two
of Christopher J. Flynn, James Fellows, Terrence W. Olson and any other Person
reasonably acceptable to the Administrative Agent are actively engaged in the
day to day operations of the Investment Advisor relating to the Borrower.

“Permitted Holders” means (1) prior to the THLCA Acquisition Date (a) Thomas H.
Lee Partners, L.P. or (b) THLP Debt Partners, L.P. or its Affiliates (but only
if THLP Debt Partners, L.P. or such Affiliate(s) are under common Control with
Thomas H. Lee Partners, L.P.) and (2) on and after the THLCA Acquisition Date,
First Eagle.”

(c)Article IX is hereby amended by adding the following new Section 9.17
thereto:

“Acknowledgment Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act

 



ACTIVE/101850926.2  

 

 

 





--------------------------------------------------------------------------------

3

(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolutions Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 9.17, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. §1841(k)) of such party.

“Covered Entity” means any of the following: (i)  a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b),
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. §5390(c)(8)(D).”

 

SECTION II  MISCELLANEOUS

2.1.Conditions to Effectiveness of Amendment.

This Amendment shall become effective as of the date (the “Amendment No. 3
Effective Date”) on which the Borrower and each Subsidiary Guarantor party
hereto have satisfied each of the

 



ACTIVE/101850926.2  

 

 

 





--------------------------------------------------------------------------------

4

following conditions precedent (unless a condition shall have been waived in
accordance with Section 9.02 of the Credit Agreement):

(a)Executed Counterparts.  The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

(b)Fees and Expenses.  The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing, incurred and invoiced on or prior to
the Amendment No. 3 Effective Date due to any Lender on the Amendment No. 3
Effective Date.  

(c)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance reasonably satisfactory to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

2.2.Representations and Warranties.  To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Amendment No. 3 Effective Date and
after giving effect to this Amendment:

(a)This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b)The representations and warranties set forth in Article III of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all

 



ACTIVE/101850926.2  

 

 

 





--------------------------------------------------------------------------------

5

respects) on and as of the Amendment No. 3 Effective Date or as to any such
representations and warranties that refer to a specific date, as of such
specific date.  

(c)Subject to Section 2.3, no Default or Event of Default has occurred or is
continuing under the Credit Agreement.

2.3.Acknowledgement.  By entering into this Amendment, the parties hereto hereby
waive their respective rights and remedies with respect to the Event of Default
under paragraph (n) of Article VII of the Credit Agreement that would have
occurred upon consummation of the Merger if not for the amendment to the
definition of Permitted Holders under this Amendment.  

2.4.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.5.Payment of Expenses.  The Borrower agrees to pay and reimburse, pursuant to
Section 9.03 of the Credit Agreement, the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment.

2.6.GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.7.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

2.7.Incorporation of Certain Provisions.  The provisions of Sections 9.01, 9.07,
9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.

2.8.Effect of Amendment.  Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantors under the
Credit Agreement or any other Loan Document, and, except as

 



ACTIVE/101850926.2  

 

 

 





--------------------------------------------------------------------------------

6

expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Person to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different
circumstances.  This Amendment shall apply and be effective only with respect to
the provisions amended herein of the Credit Agreement.  Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby.  This Amendment shall constitute a Loan Document.

2.9.Consent and Affirmation.  Without limiting the generality of the foregoing,
by its execution hereof, (i) each of the Borrower and the Subsidiary Guarantors
hereby to the extent applicable as of the Amendment No. 3 Effective Date
consents to this Amendment and the transactions contemplated hereby and (ii)
each of the Borrower and the Subsidiary Guarantors  hereby to the extent
applicable as of the Amendment No. 3 Effective Date (x) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (y) confirms its guarantee (solely in the case of the
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (z) acknowledges and affirms that such guarantee and/or
grant, as applicable, is in full force and effect in respect of, and to secure,
the Secured Obligations (as defined in the Guarantee and Security Agreement ).

[Signature pages follow]

 

 

 



ACTIVE/101850926.2  

 

 

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

THL CREDIT, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terrence W. Olson

 

 

Name: Terrence W. Olson

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

THL CREDIT HOLDINGS, INC., as Subsidiary

 

Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terrence W. Olson

 

Name: Terrence W. Olson

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 



[Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

 

 

ING CAPITAL LLC, as Administrative Agent,

 

Collateral Agent, Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick Frisch

 

 

Name: Patrick Frisch

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Dina Kook

 

 

Name: Dina Kook

 

Title: Vice President

 

 



[Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hema Kishnani

 

 

Name: Hema Kishnani

 

Title: Director






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

CIT BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Klein

 

 

Name: Robert L. Klein

 

Title: Director






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Erik Andersen

 

 

Name: Erik Andersen

 

Title: Vice President






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

CITY NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

 

Name: Brandon L. Feitelson C.F.A.

 

Title: Senior Vice President

 






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

CUSTOMERS BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lyle P. Cunningham

 

 

Name: Lyle P. Cunningham

 

Title: Executive Vice President






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

STATE STREET BANK AND TRUST

 

COMPANY, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Doherty

 

 

Name: John Doherty

 

Title: Vice President






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph L. Sooter, Jr.

 

 

Name: Joseph L. Sooter, Jr.

 

Title: Senior Vice President






 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

TIAA, FSB, AS SUCCESSOR IN INTEREST

 

TO CERTAIN ASSETS OF EVERBANK

 

COMMERCIAL FINANCE, INC., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joshua Kinsey

 

 

Name: Joshua Kinsey

 

Title: Vice President

 

 

 

Amendment No. 3 to Second Amended and Restated Revolving Credit Agreement

